 1   WO
 2
 3
 4
 5                             IN THE UNITED STATES DISTRICT COURT
 6                                FOR THE DISTRICT OF ARIZONA
 7
 8   United States of America,                 )    CR-13-01166-PHX-SRB
                                               )
 9                Plaintiff,                   )
                                               )    ORDER OF DETENTION
10   vs.                                       )
                                               )
11   Jorge Reyes,                              )
                                               )
12                Defendant.                   )
                                               )
13                                             )
14          Defendant appeared before this Court on a Petition for Revocation of Supervised
15   Release. The issue of detention was submitted to the Court. The Court considered the
16   Petition and file in determining whether defendant should be released on conditions set by
17   the Court.
18          The Court finds that defendant has failed to carry his burden of establishing that he

19   does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

20   Procedure.

21          The Court concludes, by a preponderance of the evidence, that defendant is a serious

22   flight risk and that there is no condition or combination of conditions that will reasonably

23   assure his appearance at future proceedings.

24          IT IS THEREFORE ORDERED that defendant be detained pending further
     proceedings.
25
            DATED this 18th day of June, 2019
26
27
28
